DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election of Invention I (Claims 1-11) in the reply filed on 8/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
     Claims 12-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.

Drawings
     The originally filed drawings were received on 8/23/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jazbinsek et al. (M. Jazbinsek, I. D. Olenik, M. Zgonik, A. K. Fontecchio, G. P. Crawford, 'Characterization of holographic polymer dispersed liquid crystal transmission gratings', J. App. Phys., vol. 90, no. 8, pp. 3831-3837, October 15, 2001.).
     Jazbinsek et al. discloses a holographic grating (See for example Abstract; Figures 1-3) comprising a polymer layer (See for example Figures 1-2) comprising a first region characterized by a first refractive index (See for example polymer material located between LC droplets in Figures 1-2, wherein the polymer has a refractive index npolymer=1.527; See also Page 3832, col. 1); a second region characterized by a second refractive index (See for example LC droplets forming the grating in Figures 1-2, wherein the LC droplets have a refractive index nparallel=1.799; See also Page 3832, col. 1.  Thus, with no applied electric field, the incident light sees a grating formed by alternating polymer and nparallel, as seen in Figure 1a.), the second refractive index being higher than the first refractive index; and a plurality of nanoparticles (See for example LC droplets forming the grating in Figures 1-2 sizes ranging from 50-200 nm; See also Page 3832, col. 2.) dispersed in the polymer layer, the nanoparticles having a higher concentration in either the first region or the second region (See for example LC droplets forming the grating in Figures 1-2, wherein the LC droplets have a refractive index nparallel=1.799; See also Page 3832, col. 1.  Thus, with no applied electric field, the incident light sees a grating formed by alternating regions of npolymer and nparallel, as seen in Figure 1a.).  Jazbinsek et al. further discloses the nanoparticles in the first region or the second region have a substantially constant concentration with respect to a thickness of the polymer layer (See for example LC droplets forming the grating in Figures 1-2); and the polymer layer comprises a multiplexed volume Bragg grating (See for example Figures 1-2; Page 3831, col. 2).

Allowable Subject Matter
     Claims 7-11 are allowed.
     Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Patent Application Publication US 2008/0063808 A1 to Stumpe et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/9/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872